Exhibit 10.1

 

RA PHARMACEUTICALS, INC.

 

Common Stock
($0.001 par value per share)

 

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

 

May 9, 2018

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, Maryland 21202

 

Ladies and Gentlemen:

 

Ra Pharmaceuticals, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell from time
to time to or through Stifel, Nicolaus & Company, Incorporated (“Stifel
Nicolaus”), as sales agent and/or principal (“Agent”), shares (the “Shares”) of
the Company’s common stock, $0.001 par value per share (the “Common Stock”),
having an aggregate offering price of up to $50,000,000 on the terms set forth
in Section 2 of this At-The-Market Equity Offering Sales Agreement (the
“Agreement”).  The Company agrees that whenever it determines to sell Shares
directly to the Agent as principal, it will enter into a separate agreement
(each, a “Terms Agreement”) in substantially the form of Annex I hereto,
relating to such sale in accordance with Section 3 of this Agreement.

 

Section 1.  Representations and Warranties.  Except as disclosed in the
Registration Statement (as defined below), Prospectus (as defined below) or
General Disclosure Package (as defined below), the Company represents and
warrants to the Agent that, unless such representation or warranty specifies
otherwise, as of the date of this Agreement, any Representation Date (as defined
in Section 3(j) below), each Applicable Time (as defined in Section 1(a) below)
and each Settlement Date (as defined in Section 2 below):

 

(a)                                 Compliance with Registration Requirements. 
The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement under the Securities Act of 1933, as
amended (the “1933 Act”), on Form S-3 (Reg. No. 333-221226) in respect of the
Company’s Common Stock (including the Shares) (collectively, the “Securities”)
not declared effective by the Commission earlier than three years prior to the
date hereof; such registration statement, and any post-effective amendment
thereto, has become effective; and no stop order suspending the effectiveness of
such registration statement or any part thereof has been issued and no
proceeding for that purpose has been initiated or, to the knowledge of the
Company, threatened by the Commission (the base prospectus filed as part of such
registration statement, in the form in which it has most recently been filed
with the Commission on or prior to the date of this Agreement, is hereinafter
called the “Basic Prospectus”; the various parts of such registration statement,
including all exhibits thereto and any prospectus supplement relating to the
Shares that is filed with the Commission and deemed by virtue of Rule 430B under
the 1933 Act to be part of such registration statement, each as amended at the
time such part of the registration statement became effective, including any
post-effective amendments thereto, are hereinafter collectively called the
“Registration Statement”; the prospectus supplement specifically relating to the
Shares prepared and filed with the Commission pursuant to Rule 424(b) under the
1933 Act is hereinafter called the “Prospectus Supplement”; the Basic
Prospectus, as amended and supplemented by the Prospectus Supplement, is
hereinafter called the “Prospectus”; any reference herein to the Basic
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to Item
12 of Form S-3 under the 1933 Act; any reference to any amendment or supplement
to the Basic Prospectus, the Prospectus Supplement or the Prospectus shall be
deemed to refer to and include any post-effective amendment to the Registration
Statement, any prospectus supplement relating to the Shares filed with the
Commission pursuant to Rule 424(b) under the 1933 Act and any documents filed
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
rules and regulations of the Commission thereunder (the “1934 Act Regulations”),
and incorporated therein, in each case after the date of the Basic Prospectus,
the Prospectus Supplement or the Prospectus, as the case may be; any reference
to

 

--------------------------------------------------------------------------------


 

any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Company filed pursuant to Section 13(a) or
15(d) of the 1934 Act after the effective date of the Registration Statement
that is incorporated by reference in the Registration Statement; and any “issuer
free writing prospectus” as defined in Rule 433 under the 1933 Act relating to
the Shares is hereinafter called an “Issuer Free Writing Prospectus”.

 

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the rules and regulations of the Commission
thereunder (the “1933 Act Regulations”) and did not contain an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

For the purposes of this Agreement, “Applicable Time” means, with respect to any
Shares, the time of sale of such Shares pursuant to this Agreement; the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement, the Prospectus Supplement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

(b)                                 Incorporation of Documents by Reference. 
The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, when they became effective or were
filed with the Commission, as the case may be, complied in all material respects
with the requirements of the 1934 Act and the 1934 Act Regulations, and, when
read together with the other information in the Prospectus, (a) at the time the
Registration Statement became effective, (b) at the time the Prospectus was
issued and (c) on the date of this Agreement, did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(c)                                  Independent Accountants.  The accountants
who certified the financial statements and supporting schedules included in the
Registration Statement are independent public accountants as required by the
1933 Act and the 1933 Act Regulations.

 

(d)                                 Financial Statements.  The financial
statements included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, together with the related
schedules and notes, present fairly, in all material respects, the financial
position of the Company and its consolidated Subsidiaries (as defined below) at
the dates indicated and the statement of operations, stockholders’ equity and
cash flows of the Company and its consolidated Subsidiaries for the periods
specified; said financial statements have been prepared in conformity with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved except as may be set forth
in the notes included or incorporated by reference and except that unaudited
financial statements may not contain footnotes required by GAAP.  The supporting
schedules, if any, present fairly, in all material respects, in accordance with
GAAP the information required to be stated therein.  The selected financial data
and the summary financial information included in the Prospectus present fairly,
in all material respects, the information shown therein and have been compiled
on a basis consistent with that of the audited financial statements included or
incorporated by reference in the Registration Statement.

 

(e)                                  No Material Adverse Change in Business. 
Since the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus, except as otherwise
stated therein, (A) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Company and its Subsidiaries considered as
one enterprise, whether or not arising in the

 

2

--------------------------------------------------------------------------------


 

ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its Subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its Subsidiaries considered as one enterprise, and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

 

(f)                                   Good Standing of the Company.  The Company
has been duly organized and is validly existing as a corporation in good
standing under the laws of the jurisdiction of its organization and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and to enter into and
perform its obligations under this Agreement; and the Company is duly qualified
as a foreign corporation to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect.

 

(g)                                  Good Standing of Subsidiaries.  Each
subsidiary listed on Schedule 1 hereto (each a “Subsidiary” and, collectively,
the “Subsidiaries”) has been duly organized and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Prospectus and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect; except as would not result in a Material
Adverse Effect, all of the issued and outstanding capital stock of each such
Subsidiary has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
adverse claim or equity; none of the outstanding shares of capital stock of any
Subsidiary was issued in violation of the preemptive or similar rights of any
securityholder of such Subsidiary except where such failure would not result in
a Material Adverse Effect.  The only subsidiaries, direct and indirect, of the
Company are the subsidiaries listed on Schedule 1 hereto.

 

(h)                                 Capitalization.  The shares of issued and
outstanding Common Stock have been duly authorized and validly issued and are
fully paid and non-assessable; none of the outstanding shares of capital stock
was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.  The Company’s Common Stock has been registered
pursuant to Section 12(b) of the 1934 Act and is listed on the Nasdaq Global
Market (“Nasdaq”), and the Company has not received any notification that the
Commission or the Nasdaq is contemplating terminating such registration or
listing.

 

(i)                                     Authorization of Agreements.  This
Agreement and any Terms Agreement have been duly authorized by the Company. 
This Agreement has been, and any Terms Agreement will be, executed and delivered
by the Company.

 

(j)                                    Authorization and Description of Shares. 
The Shares have been duly authorized and reserved for issuance and sale pursuant
to this Agreement and, when issued and delivered by the Company pursuant to this
Agreement or any Terms Agreement against payment of the consideration set forth
herein or therein, will be validly issued and fully paid and non-assessable; the
Common Stock conforms to all statements relating thereto contained in the
Prospectus and such description conforms to the rights set forth in the
instruments defining the same; no holder of the Shares will be subject to
personal liability by reason of being such a holder; and the issuance of the
Shares is not subject to the preemptive or other similar rights of any
securityholder of the Company.

 

(k)                                 Absence of Defaults and Conflicts. 
(a) Neither the Company nor any of its Subsidiaries is in violation of its
charter or by-laws or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any Subsidiary is subject (collectively,
“Agreements and Instruments”) except for such violations and defaults as would
not have a Material Adverse Effect; (b)(i) and the execution, delivery and
performance of this Agreement or of any Terms Agreement and the consummation of
the transactions contemplated herein or in any Terms Agreement and in the
Registration Statement (including the issuance and sale of the Shares and the
use of the proceeds from the sale of the Shares as described in the Prospectus
under the caption “Use of Proceeds”) and compliance by the Company with its

 

3

--------------------------------------------------------------------------------


 

obligations hereunder have been duly authorized by all necessary corporate
action and do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any Subsidiary pursuant to, the Agreements and Instruments, (ii) nor
will such action result in any violation of the provisions of the charter or
by-laws of the Company or any Subsidiary, (iii) nor will such action result in
any violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, including the U.S. Food and Drug Administration (the “FDA”), having
jurisdiction over the Company or any Subsidiary or any of their assets,
properties or operations (each, a “Governmental Entity”).  As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any Subsidiary.

 

(l)                                     Absence of Labor Dispute.  Except where
the failure thereof would not result in a Material Adverse Effect, no labor
dispute with the employees of the Company or any Subsidiary exists or, to the
knowledge of the Company, is imminent.

 

(m)                             Absence of Proceedings.  There is no action,
suit, proceeding, inquiry or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened, against or affecting the Company or any
Subsidiary, which would reasonably be expected to result in a Material Adverse
Effect, or which might materially and adversely affect the consummation of the
transactions contemplated in this Agreement or any Terms Agreement or the
performance by the Company of its obligations hereunder or thereunder.

 

(n)                                 Accuracy of Exhibits.  There are no
contracts or documents which are required to be described in the Registration
Statement or the Prospectus or the documents incorporated by reference therein
or to be filed as exhibits thereto which have not been so described and filed as
required.

 

(o)                                 Possession of Intellectual Property.  Except
where the failure thereof would not reasonably be expected to result in a
Material Adverse Effect, (i) the Company and its Subsidiaries own or possess, or
can acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and (ii) neither the Company nor any of its
Subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its Subsidiaries therein.

 

(p)                                 Health Care Laws and Compliance. The Company
and each of its subsidiaries has operated and currently is in compliance in all
material respects with all applicable Health Care Laws (defined herein), except
where such non-compliance would not result, singly or in the aggregate, in a
Material Adverse Effect; (B) have not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from any Governmental Entity alleging or asserting noncompliance with any
Health Care Laws or any licenses, certificates, approvals, clearances,
authorizations, registrations, permits and supplements or amendments thereto
required by any such Health Care Laws (“Authorizations”) which has not been
remedied by the Company and its subsidiaries or except where such noncompliance
if not remedied would not, singly or in the aggregate, result in a Material
Adverse Effect; (C) possess all Authorizations and such Authorizations are valid
and in full force and effect and the Company is not in material violation of any
term of any such Authorizations; (D) have not received notice of any claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from any Governmental Entity or third party alleging that any
product operation or activity is in violation of any Health Care Laws or
Authorizations, in each case, that, if determined adversely to the Company or
any of its subsidiaries, would, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect; (E) have not received
notice that any Governmental Entity has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations, in each case,
that, if determined adversely to the Company or any of its subsidiaries, would,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect; and (F) have filed, obtained, maintained or submitted
all reports, documents, forms, notices, applications,

 

4

--------------------------------------------------------------------------------


 

records, claims, submissions and supplements or amendments as required by any
Health Care Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete and correct in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission), except where the
failure to file, obtain, maintain or submit such documents would not result in a
Material Adverse Effect. For purposes of this Agreement, “Health Care Laws”
shall mean the federal Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the
Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h), the civil False Claims
Act (31 U.S.C. §§ 3729 et seq.), the criminal False Claims Act (42 U.S.C. §
1320a-7b(a)), all criminal laws relating to health care fraud and abuse,
including but not limited to 18 U.S.C. Sections 286 and 287, and the health care
fraud criminal provisions, including 18 U.S.C. § 1347, under the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.)
(“HIPAA”), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalties law (42 U.S.C. § 1320a-7a), HIPAA, as amended by the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C. §§ 17921
et seq.), the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301 et seq.),
Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX of the
Social Security Act), the regulations promulgated pursuant to such laws, and any
other similar local, state or federal law and regulations.

 

(q)                                 Clinical Studies. The studies, tests and
preclinical and clinical trials conducted by or on behalf of the Company and its
subsidiaries that are material to the Company and its subsidiaries taken as a
whole were and, if still pending, are, in all material respects, being conducted
in accordance with experimental protocols, procedures and controls pursuant to
accepted professional and scientific standards and all Health Care Laws and
Authorizations, including, without limitation, the Federal Food, Drug and
Cosmetic Act and its applicable implementing regulations; the descriptions of
the results of such studies, tests and trials contained in the Registration
Statement, the General Disclosure Package and the Prospectus are accurate and
complete in all material respects and fairly present the data derived from such
studies, tests and trials; except to the extent disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company is not
aware of any studies, tests or trials the results of which the Company believes
reasonably call into question the study, test, or trial results described or
referred to in the Registration Statement, the General Disclosure Package and
the Prospectus when viewed in the context in which such results are described
and the clinical state of development; and neither the Company nor any of its
subsidiaries have received any notices or correspondence from any Governmental
Entity requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted or being conducted by
or on behalf of the Company or any of its subsidiaries that are material to the
Company and its subsidiaries taken as a whole.

 

(r)                                    Absence of Further Requirements.  No
filing with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any court or governmental authority or agency is
necessary or required for the performance by the Company of its obligations
hereunder, in connection with the offering, issuance or sale of the Shares
hereunder or the consummation of the transactions contemplated by this Agreement
or any Terms Agreement, except such as have been already obtained or as may be
required under the 1933 Act or the 1933 Act Regulations or state securities laws
or by the rules of the Nasdaq or the Financial Industry Regulatory
Authority, Inc. (“FINRA”).

 

(s)                                   Absence of Manipulation.   Neither the
Company nor any affiliate of the Company has taken, nor will the Company take,
directly or indirectly, any action which is designed to or which has constituted
or which would be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.

 

(t)                                    Possession of Licenses and Permits.  The
Company and its Subsidiaries possess such permits, licenses, approvals, consents
and other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them except for such
Government Licenses which failure to possess would not be reasonably likely to
result in a Material Adverse Effect; the Company and its Subsidiaries are in
compliance in all material respects with the terms and conditions of all such
Governmental Licenses; all of the Governmental Licenses are valid and in full
force and effect; and neither the Company nor any of its Subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses that, if determined adversely to the Company or
any of its subsidiaries, would, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------


 

(u)                                 Title to Property.  Except where the failure
thereof would result in a Material Adverse Effect, to the Company’s knowledge,
(i) the Company and its Subsidiaries have good and marketable title to all real
property owned by the Company and its Subsidiaries and good title to all other
properties owned by them that are material to the business of the Company, in
each case, free and clear of all mortgages, pledges, liens, security interests,
claims, restrictions or encumbrances of any kind except such as do not, singly
or in the aggregate, affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company or any of
its Subsidiaries; and (ii) all of the leases and subleases material to the
business of the Company and its Subsidiaries, considered as one enterprise, and
under which the Company or any of its Subsidiaries holds properties described in
the Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or any Subsidiary under
any of the leases or subleases mentioned above, or affecting or questioning the
rights of the Company or such Subsidiary to the continued possession of the
leased or subleased premises under any such lease or sublease.

 

(v)                                 Investment Company Act.  The Company is not
required, and upon the issuance and sale of the Shares as herein contemplated
and the application of the net proceeds therefrom as described in the Prospectus
will not be required, to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

(w)                               Environmental Laws.  Except as would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect, (A) neither the Company nor any of its Subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (B) the
Company and its Subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (C) there are no pending or, to the Company’s knowledge,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its Subsidiaries and (D) there are no events or circumstances
of which the Company is aware that would reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its Subsidiaries relating to Hazardous Materials or any
Environmental Laws.

 

(x)                                 Registration Rights.  There are no persons
with registration rights or other similar rights to have any securities
registered pursuant to the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

 

(y)                                 Accounting Controls and Disclosure
Controls.  The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. 
Since the end of the Company’s most recent audited fiscal year, the Company is
not aware of any (1) material weakness in the Company’s internal control over
financial reporting (whether or not remediated) or (2) change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

The Company and its consolidated Subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the

 

6

--------------------------------------------------------------------------------


 

Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

 

(z)                                  S-3 Eligibility.  (A)(i) At the time of
filing the Registration Statement and (ii) at the time of the most recent
amendment thereto for the purposes of complying with Section 10(a)(3) of the
1933 Act (whether such amendment was by post-effective amendment, incorporated
report filed pursuant to Section 13 or 15(d) of the 1934 Act or form of
prospectus), the Company met the then applicable requirements for use of
Form S-3 under the 1933 Act and (B) at the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) under the 1933 Act) of the
Shares, the Company was not an “ineligible issuer” as defined in Rule 405 under
the 1933 Act.

 

(aa)                          No Commissions.  Neither the Company nor any of
its Subsidiaries is a party to any contract, agreement or understanding with any
person (other than as contemplated by this Agreement or any Terms Agreement)
that would give rise to a valid claim against the Company or any of its
Subsidiaries or the Agent for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Shares.

 

(bb)                          Deemed Representation.  Any certificate signed by
any officer of the Company delivered to the Agent or to counsel for the Agent
pursuant to or in connection with this Agreement or any Terms Agreement shall be
deemed a representation and warranty by the Company to the Agent as to the
matters covered thereby as of the date or dates indicated in such certificate.

 

(cc)                            Compliance with the Sarbanes-Oxley Act.  There
is and has been no failure on the part of the Company or any of the Company’s
directors or officers, in their capacities as such, to comply in all material
respects with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications

 

(dd)                          Payment of Taxes.  All United States federal
income tax returns of the Company and its Subsidiaries required by law to be
filed have been filed and all taxes shown by such returns or otherwise assessed,
which are due and payable, have been paid, except assessments against which
appeals have been or will be promptly taken and as to which adequate reserves
have been provided and except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  The United States federal income
tax returns of the Company through the fiscal year ended December 31, 2016 have
been settled and no assessment in connection therewith has been made against the
Company. The Company and its Subsidiaries have filed all other tax returns that
are required to have been filed by them pursuant to applicable foreign, state,
local or other law and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Company and its Subsidiaries, except
for such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided and except where the failure to do so would
reasonably be expected to have a Material Adverse Effect.

 

(ee)                            Insurance.  The Company and its Subsidiaries
carry or are entitled to the benefits of insurance, with financially sound and
reputable institutions with policies, in such amounts and covering such risks as
the Company considers adequate, and all such insurance is in full force and
effect.  The Company has no reason to believe that it or any Subsidiary will not
be able (A) to renew its existing insurance coverage as and when such policies
expire or (B) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to conduct its business as now conducted and at a cost
that would not result in a Material Adverse Effect.  During the past three
years, neither of the Company nor any Subsidiary has been denied any insurance
coverage material to the Company which it has sought or for which it has
applied.

 

(ff)                              Statistical and Market-Related Data.  Any
statistical and market-related data included in the Registration Statement, the
General Disclosure Package and the Prospectus are based on or derived from
sources that the Company believes to be reliable and accurate, and, where
required, the Company’s good faith estimates that are made on the basis of such
data from such sources.

 

(gg)                            Foreign Corrupt Practices Act.  Neither the
Company nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its

 

7

--------------------------------------------------------------------------------


 

Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

(hh)                          Money Laundering Laws.  The operations of the
Company are and have been conducted at all times in material compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and applicable regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

(ii)                                  OFAC.  Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of this offering, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person whom the
Company has knowledge is currently subject to any U.S. sanctions administered by
OFAC.

 

Section 2.  Sale and Delivery of Shares.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Company agrees to issue and sell exclusively through the Agent
acting as sales agent or directly to the Agent acting as principal from time to
time, and the Agent agrees to use its commercially reasonable efforts to sell as
sales agent for the Company, the Shares.  Sales of the Shares, if any, may be
made through the Agent acting as sales agent or directly to the Agent acting as
principal. Anything to the contrary notwithstanding in this Agreement, without
the Company’s prior written consent (which may include explicit authorization in
a Terms Agreement), the Agent may not place shares by any method other than
those deemed to be “at the market offerings” as defined in Rule 415 of the 1933
Act. The Agent shall effect any sales of Shares in accordance with applicable
state and federal laws, rules and regulations and the rules of the Nasdaq and
otherwise in accordance with the terms of the applicable Terms Agreement.
Nothing contained herein restricts, nor may be deemed to restrict, the Company
from undertaking another offering of its securities pursuant to a separate
registration under the 1933 Act (or any exemption from such registration), or
another offering under the Registration Statement, provided the Company complies
with Section 3(p) hereof.

 

(b)                                 Subject to the applicable Terms Agreement or
instructions to sell shares delivered pursuant to this Section 2(b), the Shares
to be sold pursuant to this Agreement are to be sold on a daily basis or
otherwise as shall be agreed to by the Company and the Agent on that trading day
(other than a day on which the Nasdaq is scheduled to close prior to its regular
weekday closing time, each, a “Trading Day”) that the Company has satisfied its
obligations under Section 6 of this Agreement and that the Company has
instructed the Agent to make such sales.  For the avoidance of doubt, the
foregoing limitation shall not apply to sales solely to employees or security
holders of the Company or its Subsidiaries, or to a trustee or other person
acquiring such securities for the accounts of such persons in which Stifel
Nicolaus is acting for the Company in a capacity other than as Agent under this
Agreement.  On any Trading Day, the Company may instruct the Agent by telephone
(confirmed promptly by telecopy or email, which confirmation will be promptly
acknowledged by the Agent) as to the maximum aggregate dollar value or number of
Shares to be sold by the Agent on such day (in any event not in excess of the
number available for issuance under the Prospectus and the currently effective
Registration Statement) and the minimum price per Share at which such Shares may
be sold (each such instruction and subsequent confirmation, a “Placement
Notice”).  Subject to the terms and conditions hereof, the Agent shall use its
commercially reasonable efforts to sell

 

8

--------------------------------------------------------------------------------


 

as sales agent all of the Shares so designated by the Company and in the manner
and on the terms so designated in writing by the Company.  The Company and the
Agent each acknowledge and agree that (A) there can be no assurance that the
Agent will be successful in selling the Shares, (B) the Agent will incur no
liability or obligation to the Company or any other person or entity if they do
not sell Shares for any reason other than a failure by the Agent to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares as required by
this Agreement, and (C) the Agent shall be under no obligation to purchase
Shares on a principal basis except as otherwise specifically agreed by each of
the Agent and the Company pursuant to a Terms Agreement.  In the event of a
conflict between the terms of this Agreement and the terms of a Terms Agreement,
the terms of such Terms Agreement will control.

 

(c)  Notwithstanding the foregoing, the Company shall not authorize the issuance
and sale of, and the Agent as sales agent shall not be obligated to use its
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time, or (ii) in a number in
excess of the number or maximum aggregate dollar value of Shares, in each case,
authorized from time to time by the Company’s board of directors, or a duly
authorized committee thereof, and notified to the Agent in writing.  In
addition, the Company may, upon notice to the Agent, suspend the offering of the
Shares or the Agent may, upon notice to the Company, suspend the offering of the
Shares with respect to which the Agent is acting as sales agent for any reason
and at any time if receipt of such notice is actually acknowledged by any of the
individuals to whom the notice is sent; provided, however, that such suspension
or termination shall not affect or impair the parties’ respective obligations
with respect to the Shares sold hereunder prior to the giving of such notice. 
Any notice given pursuant to the preceding sentence may be given by telephone
(confirmed promptly by telecopy or email, which confirmation will be promptly
acknowledged).

 

(d)  The gross sales price per share of any Shares sold pursuant to this
Agreement by the Agent acting as sales agent of the Company shall be the market
price prevailing at the time of sale for shares of the Company’s Common Stock
sold by the Agent on the Nasdaq or otherwise, at prices relating to prevailing
market prices or at negotiated prices.  The compensation payable to the Agent
for sales of Shares with respect to which the Agent acts as sales agent shall be
up to 3.0% of the gross sales price of the Shares for amounts of Shares sold
pursuant to this Agreement.  The Company may sell Shares to the Agent, acting as
principal, at a price agreed upon with the Agent at the relevant Applicable Time
and pursuant to a separate Terms Agreement.  The remaining proceeds, after
further deduction for any transaction fees imposed by any governmental,
regulatory or self-regulatory organization in respect of such sales, shall
constitute the net proceeds to the Company for such Shares (the “Net
Proceeds”).  The Agent shall notify the Company as promptly as practicable if
any deduction referenced in the preceding sentence will be required.

 

(e)  If acting as a sales agent hereunder, the Agent shall provide written
confirmation to the Company promptly following the close of trading on the
Nasdaq, each day in which Shares are sold under this Agreement setting forth the
number of Shares sold on such day, the aggregate gross sales proceeds of the
Shares, the Net Proceeds to the Company and the compensation payable by the
Company to such Agent with respect to such sales.

 

(f)  Under no circumstances shall the aggregate offering price or number, as the
case may be, of Shares sold pursuant to this Agreement and any Terms Agreement
exceed the aggregate offering price or number, as the case may be, of shares of
Common Stock (i) set forth in the preamble paragraph of this Agreement,
(ii) available for issuance under the Prospectus and the then currently
effective Registration Statement or (iii) authorized from time to time to be
issued and sold under this Agreement or any Terms Agreement by the Company’s
board of directors, or a duly authorized committee thereof, and notified to the
Agent in writing. In addition, under no circumstances shall any Shares with
respect to which the Agent acts as sales agent be sold at a price lower than the
minimum price therefor authorized from time to time by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Agent in
writing.

 

(g)                                  Settlement for sales of Shares pursuant to
this Section 2 will occur on the second business day that is also a Trading Day
following the trade date on which such sales are made, unless another date shall
be agreed to by the Company and the Agent (each such day, a “Settlement Date”). 
On each Settlement Date, the Shares sold through the Agent for settlement on
such date shall be delivered by the Company to the Agent against payment of the
Net Proceeds from the sale of such Shares.  Settlement for all Shares shall be
effected by book-entry delivery

 

9

--------------------------------------------------------------------------------


 

of Shares to the Agent’s account at The Depository Trust Company against
payments by the Agent of the Net Proceeds from the sale of such Shares in same
day funds delivered to an account designated by the Company.  If the Company
shall default on its obligation to deliver Shares on any Settlement Date, the
Company shall, in addition to any indemnification obligation pursuant to
Section 7, pay the Agent any commission to which it would otherwise be entitled
absent such default.

 

(h)                                 Notwithstanding any other provision of this
Agreement, the Company and the Agent agree that no sales of Shares shall take
place, and the Company shall not request the sale of any Shares that would be
sold, and the Agent shall not be obligated to sell, during any period in which
the Company is, or would reasonably be deemed to be, in possession of material
non-public information.

 

(i)                                     Any obligation of the Agent to use its
commercially reasonable efforts to sell the Shares pursuant to this Agreement on
behalf of the Company as sales agent shall be subject to the continuing accuracy
of the representations and warranties of the Company herein, to the performance
by the Company of its obligations hereunder and to the continuing satisfaction
of the additional conditions specified in Section 6 of this Agreement.

 

Section 3.  Covenants.   The Company agrees with the Agent:

 

(a)                                 During any period when the delivery of a
prospectus is required in connection with the offering or sale of Shares
pursuant to this Agreement (whether physically or through compliance with
Rule 153 or 172, or in lieu thereof, a notice referred to in Rule 173(a) under
the 1933 Act), (i) to make no further amendment or any supplement to the
Registration Statement or the Prospectus (other than an amendment or supplement
relating to an offering of the Company’s securities which is unrelated to the
offering of the Shares hereunder) prior to any Settlement Date which shall be
disapproved by the Agent promptly after reasonable notice thereof and to advise
the Agent, promptly after it receives notice thereof, of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any amendment or supplement to the Prospectus (other than an amendment or
supplement relating to an offering of the Company’s securities which is
unrelated to the offering of the Shares hereunder) has been filed and to furnish
the Agent with copies thereof, (ii) to file promptly all other material required
to be filed by the Company with the Commission pursuant to Rule 433(d) under the
1933 Act, (iii) to file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the 1934 Act, (iv) to advise
the Agent, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
the Prospectus or other prospectus in respect of the Shares, of the suspension
of the qualification of the Shares for offering or sale in any jurisdiction, of
the initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the form of the
Registration Statement or the Prospectus or for additional information, and
(v) in the event of the issuance of any such stop order or of any such order
preventing or suspending the use of the Prospectus in respect of the Shares or
suspending any such qualification, to promptly use its commercially reasonable
efforts to obtain the withdrawal of such order; and in the event of any such
issuance of a notice of objection, promptly to take such reasonable steps as may
be necessary to permit offers and sales of the Shares by the Agent, which may
include, without limitation, amending the Registration Statement or filing a new
registration statement, at the Company’s expense (references herein to the
Registration Statement shall include any such amendment or new registration
statement). Notwithstanding the foregoing, the Company shall not be obligated to
furnish copies of any report or statement filed with the Commission to the
extent it is available on the Commission’s Electronic Data-Gathering, Analysis,
and Retrieval System (“EDGAR”).

 

(b)                                 Promptly from time to time to take such
action as the Agent may reasonably request to qualify the Shares for offering
and sale under the securities laws of such jurisdictions as the Agent may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the sale of the Shares, provided that in connection therewith the
Company shall not be required to qualify as a foreign corporation or to file a
general consent to service of process in any jurisdiction; and to promptly
advise the Agent of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Shares for offer or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

10

--------------------------------------------------------------------------------


 

(c)                                  During any period when the delivery of a
prospectus is required (whether physically or through compliance with Rules 153
or 172, or in lieu thereof, a notice referred to in Rule 173(a) under the 1933
Act) in connection with the offering or sale of Shares, the Company will make
available to the Agent, as soon as practicable after the execution of this
Agreement, and thereafter from time to time furnish to the Agent, copies of the
most recent Prospectus in such quantities and at such locations as the Agent may
reasonably request for the purposes contemplated by the 1933 Act.  During any
period when the delivery of a prospectus is required (whether physically or
through compliance with Rules 153 or 172, or in lieu thereof, a notice referred
to in Rule 173(a) under the 1933 Act) in connection with the offering or sale of
Shares, and if at such time any event shall have occurred as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus is delivered, not misleading, or, if for any other
reason it shall be necessary during such same period to amend or supplement the
Prospectus or to file under the 1934 Act any document incorporated by reference
in the Prospectus in order to comply with the 1933 Act or the 1934 Act, to
notify the Agent and to file such document and to prepare and furnish without
charge to the Agent as many written and electronic copies as the Agent may from
time to time reasonably request of an amended Prospectus or a supplement to the
Prospectus which will correct such statement or omission or effect such
compliance. Notwithstanding the foregoing, the Company shall not be required to
furnish any document to the extent such document is available on EDGAR.

 

(d)                                 To make generally available to its
securityholders as soon as practicable, but in any event not later than sixteen
months after the effective date of the Registration Statement (as defined in
Rule 158(c) under the 1933 Act), an earnings statement of the Company and its
Subsidiaries (which need not be audited) complying with Section 11(a) of the
1933 Act and the rules and regulations of the Commission thereunder (including,
at the option of the Company, Rule 158).

 

(e)                                  To pay the required Commission filing fees
relating to the Shares within the time required by Rule 456(b)(1) under the 1933
Act without regard to the proviso therein and otherwise in accordance with
Rules 456(b) and 457(r) under the 1933 Act.

 

(f)                                   To use the Net Proceeds received by it
from the sale of the Shares pursuant to this Agreement and any Terms Agreement
in the manner specified in the General Disclosure Package.

 

(g)                                  In connection with the offering and sale of
the Shares, the Company will file with the Nasdaq all documents and notices, and
make all certifications, required by the Nasdaq of companies that have
securities that are listed or quoted on the Nasdaq and will maintain such
listings or quotations.

 

(h)                                 To not take, directly or indirectly, and to
use commercially reasonable efforts to cause its affiliates (as defined in
Rule 405 of the 1933 Act Regulations) to refrain from taking, any action
designed to cause or result in, or that has constituted or might reasonably be
expected to constitute, under the 1934 Act or otherwise, the stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Shares.

 

(i)                                     In each Annual Report on Form 10-K or
Quarterly Report on Form 10-Q filed by the Company in respect of any quarter in
which sales of Shares were made by or through the Agent under this Agreement or
any Terms Agreement (each date on which any such document is filed, and any date
on which an amendment to any such document is filed, a “Company Periodic Report
Date”), the Company shall set forth with regard to such quarter the approximate
number of Shares sold through the Agent under this Agreement or any Terms
Agreement and the Net Proceeds received by the Company with respect to sales of
Shares pursuant to this Agreement or any Terms Agreement.

 

(j)                                    Upon commencement of the offering of
Shares under this Agreement (the “Commencement Date”) and each time the Shares
are delivered to the Agent as principal on a Settlement Date and promptly after
each (i) date the Registration Statement or the Prospectus shall be amended or
supplemented (other than (1) by an amendment or supplement providing solely for
the determination of the terms of the Shares, (2) in connection with the filing
of a prospectus supplement that contains solely the information set forth in
Section 3(i), (3) in connection

 

11

--------------------------------------------------------------------------------


 

with the filing of any current reports on Form 8-K (other than any current
reports on Form 8-K which contain financial statements, supporting schedules or
other financial data, including any current report on Form 8-K under Item 2.02
of such form that is considered “filed” under the 1934 Act) or (4) by a
prospectus supplement relating to the offering of other securities (including,
without limitation, other shares of Common Stock)) (each such date, a
“Registration Statement Amendment Date”) and (ii) Company Periodic Report Date
(together with each Registration Statement Amendment Date, a “Representation
Date”), the Company will furnish or cause to be furnished forthwith to the Agent
a certificate dated the date of effectiveness of such amendment or the date of
filing with the Commission of such supplement or other document, as the case may
be, in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 6(e) of this
Agreement which were last furnished to the Agent are true and correct at the
time of such amendment, supplement or filing, as the case may be, as though made
at and as of such time (except that such statements shall be deemed to relate to
the Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented to such time) or, in lieu of such certificate, a
certificate of the same tenor as the certificate referred to in said
Section 6(e), but modified as necessary to relate to the Registration Statement
and the Prospectus as amended and supplemented, or to the document incorporated
by reference into the Prospectus, to the time of delivery of such certificate.
As used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time. The requirement
to provide a certificate under this Section 3(j) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date.
Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide Agent with a certificate under this Section 3(j),
then before the Company delivers the Placement Notice or Agent sells any
Placement Shares, the Company shall provide Agent with a certificate in form and
substance reasonably satisfactory to the Agent, dated the date of the Placement
Notice.

 

(k)                                 On the Commencement Date and each time the
Shares are delivered to the Agent as principal on a Settlement Date pursuant to
a Terms Agreement, and promptly after each Representation Date for which no
waiver under Section 3(j) is applicable, the Company will furnish or cause to be
furnished to the Agent and to counsel to the Agent the written opinion and
letter of each Company Counsel or other counsel reasonably satisfactory to the
Agent, dated the Commencement Date or such Settlement Date or Representation
Date, as the case may be, in a form and substance reasonably satisfactory to the
Agent and its counsel, of the same tenor as the opinions and letters referred to
in Section 6(c) of this Agreement, but modified as necessary to relate to the
Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the time of delivery of such opinion and letter or, in lieu of
such opinion and letter, counsel last furnishing such letter to the Agent shall
furnish such Agent with a letter substantially to the effect that the Agent may
rely on such last opinion and letter to the same extent as though each were
dated the date of such letter authorizing reliance (except that statements in
such last letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such letter
authorizing reliance).

 

(l)                                     On the Commencement Date and each time
the Shares are delivered to the Agent as principal on a Settlement Date pursuant
to a Terms Agreement, and promptly after each Representation Date for which no
waiver under Section 3(j) is applicable, the Company will cause Deloitte &
Touche LLP, or other independent accountants reasonably satisfactory to the
Agent, to furnish to the Agent a letter, dated the date of effectiveness of such
amendment or the date of filing of such supplement or other document with the
Commission, as the case may be, in form reasonably satisfactory to the Agent and
its counsel, of the same tenor as the letter referred to in Section 6(d) hereof,
but modified as necessary to relate to the Registration Statement, the General
Disclosure Package and the Prospectus, as amended and supplemented, or to the
document incorporated by reference into the Prospectus, to the date of such
letter.

 

(m)                             The Company consents to Stifel Nicolaus trading
in the Company’s Common Stock for Stifel Nicolaus’ own account and for the
account of its clients at the same time as sales of Shares occur pursuant to
this Agreement or any Terms Agreement; provided that at all times the Agent is
in compliance with Regulation M under the 1934 Act with respect to the Common
Stock and provided that in no event shall the Agent trade the Common Stock for
its or its affiliates’ proprietary accounts.

 

12

--------------------------------------------------------------------------------


 

(o)                                 The Company will cooperate timely with any
reasonable due diligence review conducted by the Agent or its counsel from time
to time in connection with the transactions contemplated hereby or in any Terms
Agreement, including, without limitation, and upon reasonable notice providing
information and making available documents and appropriate corporate officers,
during regular business hours and at the Company’s principal offices, as the
Agent may reasonably request.

 

(p)                                 During the time when any Placement Notice is
pending or any Terms Agreement is in effect, the Company will not, without
giving the Agent at least three business days’ prior written notice specifying
the nature of the proposed sale and the date of such proposed sale and the Agent
suspending activity under this program for such period of time as requested by
the Company, (A) offer, pledge, announce the intention to sell, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant for the sale of, lend or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or securities convertible into or exchangeable or exercisable for or
repayable with Common Stock, or file any registration statement under the 1933
Act with respect to any of the foregoing (other than a shelf registration
statement under Rule 415 under the 1933 Act, a registration statement on
Form S-8 or post-effective amendment to the Registration Statement) or (B) enter
into any swap or other agreement or any transaction that transfers in whole or
in part, directly or indirectly, any of the economic consequence of ownership of
the Common Stock, or any securities convertible into or exchangeable or
exercisable for or repayable with Common Stock, whether any such swap or
transaction described in clause (A) or (B) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to (x) any securities issuable upon the exercise or
conversion of warrants, options, convertible securities or other rights either
in existence prior to the date of this Agreement or issued thereafter in
compliance with this Section 3(p), (y) the Shares to be offered and sold through
the Agent pursuant to this Agreement or any Terms Agreement and (z) equity
incentive awards approved by the board of directors of the Company or the
compensation committee thereof or the issuance of Common Stock upon exercise
thereof.

 

Section 4.  Free Writing Prospectus.

 

(a)                                 (i)                                     The
Company represents and agrees that without the prior consent of the Agent (which
consent may not be unreasonably withheld, delayed or conditioned), it has not
made and will not make any offer relating to the Shares that would constitute a
“free writing prospectus” as defined in Rule 405 under the 1933 Act; and

 

(ii)                                  the Agent represents and agrees that,
without the prior consent of the Company (which consent may not be unreasonably
withheld, delayed or conditioned), it has not made and will not make any offer
relating to the Shares that would constitute a free writing prospectus required
to be filed with the Commission.

 

(b)                                 The Company has complied and will comply
with the requirements of Rule 433 under the 1933 Act applicable to any Issuer
Free Writing Prospectus (including any free writing prospectus identified in
Section 4(a) hereof), including timely filing with the Commission or retention
where required and legending.

 

Section 5.  Payment of Expenses.  The Company covenants and agrees with the
Agent that the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the 1933 Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Basic Prospectus, Prospectus Supplement, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agent; (ii) the
cost of printing or producing this Agreement or any Terms Agreement, any Blue
Sky and Legal Investment Memoranda, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Shares; (iii) all expenses in connection with
the qualification of the Shares for offering and sale under state securities
laws as provided in Section 3(b) hereof, including the reasonable fees and
disbursements of counsel for the Agent in connection with such qualification and
in connection with the Blue Sky and Legal Investment Surveys; (iv) any filing
fees incident to, and the reasonable fees and disbursements of counsel for the
Agent in connection with, any required review by FINRA of the terms of the sale
of the Shares; (v) all fees and expenses in connection with listing

 

13

--------------------------------------------------------------------------------


 

or quoting the Shares on the Nasdaq; (vi) the cost of preparing the Shares;
(vii) the costs and charges of any transfer agent or registrar or any dividend
distribution agent; (viii) the reasonable fees and disbursements of counsel to
the Agent in an aggregate amount not to exceed $35,000 (which amount shall
include all fees and disbursements of such counsel described in clauses
(iii) and (iv) above); and (ix) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section. It is understood, however, that, except as
provided in this Section, and Section 7 hereof, the Agent will pay all of its
own costs and expenses, including the fees of its counsel, transfer taxes on
resale of any of the Shares by it, and any advertising expenses connected with
any offers it may make.

 

Section 6.  Conditions of Agent’s Obligation.  The obligations of the Agent
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
the date of any executed Terms Agreement and as of each Registration Statement
Amendment Date, Company Periodic Report Date, Applicable Time and Settlement
Date, to the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

 

(a)                                 The Prospectus Supplement shall have been
filed with the Commission pursuant to Rule 424(b) under the 1933 Act on or prior
to the date hereof and in accordance with Section 3(a) hereof, any other
material required to be filed by the Company pursuant to Rule 433(d) under the
1933 Act shall have been filed with the Commission within the applicable time
periods prescribed for such filings by Rule 433; no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission and no notice of objection of the Commission to the
use of the form of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the 1933 Act shall have been received;
no stop order suspending or preventing the use of the Prospectus or any Issuer
Free Writing Prospectus shall have been initiated or threatened by the
Commission; and all requests for additional information on the part of the
Commission shall have been complied with to the reasonable satisfaction of the
Agent.

 

(b)                                 On every date specified in
Section 3(k) hereof and on such other dates as reasonably requested by Agent,
Duane Morris LLP, counsel for the Agent, shall have furnished to the Agent such
written opinion or opinions, dated as of such date, with respect to such matters
as the Agent may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters.

 

(c)                                  On every date specified in
Section 3(k) hereof, Latham & Watkins LLP, counsel for the Company, shall have
furnished to the Agent written opinion or opinions, dated as of such date, in
form and substance reasonably satisfactory to the Agent (it being understood and
agreed that, other than on the Commencement Date, such opinions shall consist of
a customary “negative assurance” letter).

 

(d)                                 At the dates specified in
Section 3(l) hereof, the independent accountants of the Company who have
certified the financial statements of the Company and its Subsidiaries included
or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus shall have furnished to the Agent a letter
dated as of the date of delivery thereof and addressed to the Agent in form and
substance reasonably satisfactory to the Agent and its counsel, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements of
the Company and its Subsidiaries included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus.

 

(e)                                  On the Commencement Date, the Company will
furnish or cause to furnished promptly to the Agent a certificate of the Company
signed by the secretary of the Company, dated as of the date thereof, to the
effect that (A) each of the charter and bylaws of the Company (as the same may
be amended and/or restated) is true and complete, has not been modified and is
in full force and effect, and (B) the resolutions of the Company’s board of
directors relating to the sales of Shares pursuant to this Agreement are in full
force and effect and have not been modified.

 

14

--------------------------------------------------------------------------------


 

(f)                                   On each date specified in Section 3(j),
the Agent shall have received a certificate of executive officers of the
Company, one of whom shall be the Chief Financial Officer, Chief Accounting
Officer, Treasurer, or Executive Vice President in the area of capital markets
and investments, dated as of the date thereof, to the effect that (A) there has
been no Material Adverse Effect since the date as of which information is given
in the General Disclosure Package and the Prospectus as then amended or
supplemented, (B) the representations and warranties in Section 1 hereof are
true and correct as of such date and (C) the Company has complied with all of
the agreements entered into in connection with the transaction contemplated
herein and satisfied all conditions on its part to be performed or satisfied
hereunder.

 

(g)                                  Since the date of the last audited
financial statements then included or incorporated by reference in the General
Disclosure Package and the Prospectus, no Material Adverse Effect shall have
occurred.

 

(h)                                 The Company shall have complied with the
provisions of Section 3(c) hereof with respect to the timely furnishing of
prospectuses.

 

(i)                                     On such dates as reasonably requested by
the Agent, the Company shall have conducted due diligence sessions, in form and
substance reasonably satisfactory to the Agent.

 

(j)                                    All filings with the Commission required
by Rule 424 under the 1933 Act to have been filed by each Applicable Time or
related Settlement Date shall have been made within the applicable time period
prescribed for such filing by Rule 424 (without reliance on Rule 424(b)(8)).

 

(k)                                 The Shares shall have received approval for
quotation on the Nasdaq prior to the first Settlement Date.

 

(l)                                     Prior to any Settlement Date, the
Company shall have furnished to the Agent such further information, documents or
certificates as the Agent may reasonably request.

 

Section 7.  Indemnification.

 

(a)                                 The Company will indemnify and hold harmless
the Agent against any losses, third party claims, damages or liabilities, joint
or several, to which the Agent may become subject, under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
Basic Prospectus, the Prospectus Supplement or the Prospectus or any amendment
or supplement thereto, any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
1933 Act, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Agent for any
legal or other expenses reasonably incurred by the Agent in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus, or any amendment or supplement thereto,
or any Issuer Free Writing Prospectus, in reliance upon and in conformity with
written information furnished to the Company by the Agent expressly for use
therein.

 

(b)                                 The Agent will indemnify and hold harmless
the Company against any losses, claims, damages or liabilities to which the
Company may become subject, under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus, or any amendment or supplement thereto,
or any Issuer Free Writing Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus, or any such

 

15

--------------------------------------------------------------------------------


 

amendment or supplement thereto, or any Issuer Free Writing Prospectus, in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use therein; and will reimburse the Company
for any legal or other expenses reasonably incurred by the Company in connection
with investigating or defending any such action or claim as such expenses are
incurred.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under such subsection except
and then only to the extent such indemnifying party is materially prejudiced
thereby. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under this Section 7 for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

 

(d)                                 If the indemnification provided for in this
Section 7 is unavailable to hold harmless an indemnified party under subsection
(a) or (b) above in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Agent on the other from the
offering of the Shares to which such loss, claim, damage or liability (or action
in respect thereof) relates. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Agent on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
commissions received by the Agent.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Agent on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company and
the Agent agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d).  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this subsection (d), the Agent
shall not be required to contribute any amount in excess of the amount by which
the total compensation received by the Agent with respect to sales of the Shares
sold by it to the public exceeds the amount of any damages which the Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

16

--------------------------------------------------------------------------------


 

(e)                                  The obligations of the Company under this
Section 7 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to the directors,
officers, employees, attorneys and agents of the Agent and to each person, if
any, who controls the Agent within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act and each broker dealer affiliate of the Agent; and
the obligations of the Agent under this Section 7 shall be in addition to any
liability which the Agent may otherwise have and shall extend, upon the same
terms and conditions, to each director, officer, employee, attorney and agent of
the Company and to each person, if any, who controls the Company within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act.

 

Section 8.  Representations, Warranties and Agreements to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agent, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agent or any controlling
person of the Agent, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

 

Section 9.  No Advisory or Fiduciary Relationship.  The Company acknowledges and
agrees that (i) the Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

 

Section 10. Termination.

 

(a)                                 The Company shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party, except that (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Company, including in
respect of compensation of the Agent, shall remain in full force and effect
notwithstanding such termination; and (ii) the provisions of Section 1,
Section 5, Section 7,  Section 8, Section 14 and Section 15 of this Agreement
shall remain in full force and effect notwithstanding such termination.

 

(b)                                 The Agent shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party, except that (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Agent shall remain in
full force and effect through completion of the sale notwithstanding such
termination, and (ii) the provisions of Section 1, Section 5, Section 7,
Section 8, Section 14 and Section 15 of this Agreement shall remain in full
force and effect notwithstanding such termination.

 

(c)                                  Unless earlier terminated pursuant to this
Section 10, this Agreement shall automatically terminate upon the issuance and
sale of all of the Shares by Agent on the terms and subject to the conditions
set forth herein except any termination pursuant to this clause (c) shall in all
cases be deemed to provide that Section 1, Section 5(b), Section 7, Section 8,
Section 14 and Section 15 of this Agreement shall remain in full force and
effect.

 

(d)                                 This Agreement shall remain in full force
and effect until and unless terminated pursuant to Section 10(a), (b) or
(c) above or otherwise by mutual agreement of the parties; provided that any
such termination by mutual agreement or pursuant to this clause (d) shall in all
cases be deemed to provide that Section 1, Section 5, Section 7, Section 8,
Section 14 and Section 15 of this Agreement shall remain in full force and
effect.

 

(e)                                  Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided that
such termination shall not be effective until the close of business on the date
of receipt of

 

17

--------------------------------------------------------------------------------


 

such notice by the Agent or the Company, as the case may be.  If such
termination shall occur prior to the Settlement Date for any sale of Shares,
such sale shall settle in accordance with the provisions of Section 2(h) hereof.

 

(f)                                   In the case of any purchase by the Agent
pursuant to a Terms Agreement, the Agent may terminate this Agreement, at any
time at or prior to the Settlement Date (i) if there has been, since the time of
execution of this Agreement or since the respective dates as of which
information is given in the General Disclosure Package or the Prospectus, any
Material Adverse Effect, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Agent, impracticable or inadvisable to market the Shares or to enforce contracts
for the sale of Shares, or (iii) if trading in any securities of the Company has
been suspended or materially limited by the Commission or the Nasdaq, or if
trading generally on the New York Stock Exchange or the Nasdaq has been
suspended or materially limited, or minimum or maximum prices for trading have
been fixed, or maximum ranges for prices have been required, by any of said
exchanges or by such system or by order of the Commission, FINRA or any other
governmental authority, or (iv) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States, or
(v) if a banking moratorium has been declared by either Federal or New York
authorities.

 

Section 11.  Notices.  All statements, requests, notices and agreements
hereunder shall be in writing, and if to Stifel Nicolaus shall be delivered or
sent by mail, electronic mail, telex or facsimile transmission to:

 

Stifel, Nicolaus & Company, Incorporated
One South Street, 15th Floor
Baltimore, Maryland 21202
Fax No.  (443) 224-1273
Attention: Syndicate Department

 

With a copy to:

 

Duane Morris LLP

1540 Broadway

New York, New York 10036

Attention: James T. Seery

E-mail: jtseery@duanemorris.com

 

and if to the Company to:

 

Ra Pharmaceuticals, Inc.

87 Cambridge Park Drive

Cambridge, Massachusetts 02140

Attention: Chief Financial Officer

E-mail: dlubner@rapharma.com

 

With a copy to:

 

Latham & Watkins LLP

200 Clarendon Street

Boston, Massachusetts 02116

Attention: Peter N. Handrinos, Esq.

Email: peter.handrinos@lw.com

 

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

 

Section 12.  Parties.  This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers, directors, employees, attorneys

 

18

--------------------------------------------------------------------------------


 

and agents of the Company and the Agent and each person who controls the Company
or the Agent, and their respective heirs, executors, administrators, successors
and assigns, and no other person shall acquire or have any right under or by
virtue of this Agreement.  No purchaser of Shares through the Agent shall be
deemed a successor or assign by reason merely of such purchase.

 

Section 13.  Time of the Essence.  Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.

 

Section 14.  Waiver of Jury Trial.  The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

Section 15.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

 

Section 16.  Counterparts.  This Agreement and any Terms Agreement may be
executed by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument. 
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

 

Section 17.   Severability.  The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

19

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

RA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ David C. Lubner

 

 

Name:

David C. Lubner

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Accepted as of the date hereof:

 

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

 

By:

/s/ Daniel J. Covatta

 

 

Name:

Daniel J. Covatta

 

 

Title:

Managing Director

 

 

20

--------------------------------------------------------------------------------


 

Schedule 1

 

Subsidiaries

 

Cosmix Verwaltungs GmbH

Ra Europe Limited

 

21

--------------------------------------------------------------------------------


 

Annex I

 

RA PHARMACEUTICALS, INC.

 

Common Stock
($0.001 par value per share)

 

TERMS AGREEMENT

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, MD 21202

Attn: Syndicate Department

 

Ladies and Gentlemen:

 

Ra Pharmaceuticals, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the At-the-Market
Equity Offering Sales Agreement, dated [•], 2018 (the “Sales Agreement”),
between the Company and Stifel, Nicolaus & Company, Incorporated (the “Agent”),
to issue and sell to the Agent the securities specified in the Schedule hereto
(the “Purchased Securities”) [, and solely for the purpose of covering
over-allotments, to grant to the Agent the option to purchase the additional
securities specified in the Schedule hereto (the “Additional Securities”)]*.

 

[The Agent shall have the right to purchase from the Company all or a portion of
the Additional Securities as may be necessary to cover over-allotments made in
connection with the offering of the Purchased Securities, at the same purchase
price per share to be paid by the Agent to the Company for the Purchased
Securities.  This option may be exercised by the Agent at any time (but not more
than once) on or before the thirtieth day following the date hereof, by written
notice to the Company. Such notice shall set forth the aggregate number of
shares of Additional Securities as to which the option is being exercised, and
the date and time when the Additional Securities are to be delivered (such date
and time being herein referred to as the “Option Closing Date”); provided,
however, that the Option Closing Date shall not be earlier than the Time of
Delivery (as set forth in the Schedule hereto) nor earlier than the second
business day after the date on which the option shall have been exercised nor
later than the fifth business day after the date on which the option shall have
been exercised. Payment of the purchase price for the Additional Securities
shall be made at the Option Closing Date in the same manner and at the same
office as the payment for the Purchased Securities.]*

 

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement [and] [,] the Applicable Time [and any Option
Closing Date]*, except that each representation and warranty in Section 1 of the
Sales Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the Sales
Agreement in relation to the Prospectus, and also a representation and warranty
as of the date of this Terms Agreement [and] [,] the Settlement Date [and any
Option Closing Date]* in relation to the Prospectus as amended and supplemented
to relate to the Purchased Securities.

 

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities [and the Additional Securities]*, in the form heretofore delivered to
the Agent is now proposed to be filed with the Securities and Exchange
Commission.

 

22

--------------------------------------------------------------------------------


 

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

RA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

 

Accepted as of the date hereof:

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

 

By:

 

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

*                                         Include only if the Agent has an
over-allotment option.

 

23

--------------------------------------------------------------------------------